Citation Nr: 0110809	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  94-39 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for adjustment 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1987 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bronchial asthma and a skin condition.  This 
appeal also arises from a July 1997 rating decision which 
denied entitlement to service connection for adjustment 
disorder.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist, 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and eliminates the concept of a well-
grounded claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  The most recent supplemental statement of 
the case, dated in February 2000, indicates that the 
veteran's claims were denied on the basis that they were not 
well grounded.  The United States Court of Appeals for 
Veterans Claims has decided that any claim decided on the 
basis that the claim was not well grounded should be remanded 
for readjudication pursuant to the provisions of the VCAA.  
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  The evidence shows that the 
veteran is receiving Social Security disability benefits and 
that the medical evidence used in determining eligibility to 
those benefits is not of record in the veteran's claims 
folder.

The regulations provide that any pertinent evidence submitted 
by the appellant or representative which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived in writing or 
formally on record at a hearing by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(c) (2000).  The Board has received additional 
evidence which was received by VA subsequent to the most 
recent supplemental statement of the case.  Therefore, a 
remand is required for the RO to consider that evidence and 
issue a supplemental statement of the case.

In addition, the new evidence received includes evidence that 
the veteran has changed his representative.  His new 
representative, the Puerto Rico Public Advocate for Veterans 
Affairs, has not been provided the opportunity to present 
arguments pertinent to his appeal.  Therefore, the Board 
feels that the veteran's new representative should be 
provided the opportunity to submit argument on his behalf.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  Specifically, the RO should 
attempt to obtain all relevant medical 
records, to include those medical records 
in the custody of the Social Security 
Administration and records from the 
following physicians:  Delvis Ramirez 
Lugo, Dixon Ramirez, and Noe Fernandez.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to comply with due process considerations.  If there is 
additional evidence which may be obtained or generated, the 
veteran has an obligation to obtain and submit that evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


